Citation Nr: 1231558	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for lateral meniscectomy of the right knee with anterior cruciate ligament insufficiency currently rated 10 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis of the right knee rated 10 percent disabling prior to November 25, 2011.

3.  Entitlement to an increased rating for traumatic arthritis of the right knee rated 20 percent disabling from November 25, 2011.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from October 1980 to August 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that continued a 10 percent disability evaluation for lateral meniscectomy of the right knee with anterior cruciate ligament and awarded service connection for traumatic arthritis of the right knee.  An initial rating of 10 percent was assigned for traumatic arthritis of the right knee, effective from October 7, 2007.

The Veteran was scheduled for a Travel Board hearing in March 2011, but failed to report.  He has not since asked that he be rescheduled for another hearing; as such, the Board may proceed with appellate review.  

In a February 2012 rating decision, the RO increased the disability rating for traumatic arthritis to 20 percent, effective from November 25, 2011.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's lateral meniscectomy of the right knee with anterior cruciate ligament insufficiency has manifested with no more than moderate instability. 

2.  Throughout the entire appeal period, traumatic arthritis of the right knee has manifested with frequent episodes of pain, flexion limited to no less than 90 degrees and limitation of extension to 0 degrees, including on repetition; and without clinical evidence of ankylosis. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, and no higher, for lateral meniscectomy of the right knee with anterior cruciate ligament insufficiency are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  Prior to November 25, 2011, the criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee are not met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260-61 (2011).

3.  From November 25, 2011, the criteria for a rating in excess of 20 percent for traumatic arthritis of the right knee are not met.  38 U.S.C.A. § 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260-61 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding an increased rating were accomplished in a July 2008 letter that was provided before the adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with VA examinations in connection with the present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, he declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.  Finally, this case was remanded for further development in July 2011.  There has been substantial, if not full, compliance with the remand directives. 


Increased Ratings

The Veteran seeks higher ratings for his service-connected right knee disability.  

In a December 1985 rating decision, the RO granted service connection for lateral meniscectomy, right knee, with anterior cruciate ligament insufficiency and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259, based on symptomatic removal of semilunar cartilage.  This rating appears to have been based upon the Veteran's history of a lateral meniscectomy, anterior cruciate ligament insufficiency, with subsequent lateral knee pain and instability in the right knee.  It also encompassed his arthritis symptomatology.  The 10 percent rating was continued in an April 1994 rating decision, based on minimal limitation of motion without evidence of instability.  The 10 percent disability rating was further continued in an October 2002 rating decision, based on symptomatic removal of the semilunar cartilage (manifested as pain, slight laxity, and osteoarthritic changes).  

In the October 2008 rating decision currently on appeal, the RO continued the 10 percent rating, but changed the diagnostic code from 5259 to 5257, with the explanation that the change was to reflect the presence of instability in the knee.  The RO also awarded a separate 10 percent rating for traumatic arthritis with pain and limitation of motion (flexion) under 38 C.F.R. § 4.71a, DCs 5010, 5260.  This separate rating was made effective from October 7, 2007.  In a February 2012 rating action, the RO increased the rating for traumatic arthritis of the right knee to 20 percent, effective from November 25, 2011, under 38 C.F.R. § 4.71a, DCs 5258 and 5260, based on evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

VA treatment records show evidence of chronic right knee pain and effusion.  X-rays in April 2007 showed some flattening of the medial femoral condyle and a lateral marginal osteophyte with joint space preservation non-weight bearing.  On inspection of the right knee in August 2007, there was mild effusion, 1+ plantar flexion crepitus and some medial joint pain that increased with palpation at the distal pole of the patella and of the distal patella.  Patellar grind test was positive.  Anterior Drawer and Lachman's were 1+.  Varus and valgus laxity was negative.  On range of motion testing, the Veteran had right knee flexion to 135 degrees and extension to 0 degrees.  An MRI in October 2007 showed tricompartmental arthritis; suspect relation to the previous stretch/strain injury particularly at the healed insertion of the anterior cruciate ligament; suspect some degree of laxity; meniscal injury including tear to the apex posterior horn laterally; and small generalized joint effusion.  

A VA treatment record dated in January 2008 showed right knee pain was present without effusion.  On range of motion testing, the Veteran had right knee flexion to 100 degrees and extension to 0 degrees.  A right knee brace was issued in February 2008.  An August 2008 VA treatment record showed right knee pain with small pre-patellar effusion.  On range of motion testing, the Veteran had right knee flexion to 100 degrees and extension to 0 degrees.  The diagnosis was right knee osteoarthritis.  The VA treatment records are negative for any falls secondary to right knee instability.  

The Veteran was afforded a VA examination in July 2008.  He reported symptoms of right knee pain and swelling and stated that he wore a knee brace at all times.  He also reported increased crepitus, stiffness, fatigue, and decreased endurance.  He stated that he was able to perform all activities of daily living, although he avoided stairs and prolonged walking or standing.  He stated that his knee was locking more.  He described right knee pain as a throbbing burning pain that was at a level of 8 out of 10.  He reported his symptoms of swelling, heat, and erythema had worsened throughout the years, especially with his work as a concrete finisher.  He iced his knee at night due to the swelling.  He reported daily flare-ups with swelling, heat, and erythema.  On physical examination, the Veteran did not appear to be in any acute distress.  He walked with a right limp, but did not use any assistive devices other than a large right knee brace.  Objectively, the examiner noted that all noted range of motion measurements reflected three times of repetitive motion.  Flexion was possible from 0 to 95 degrees and extension was from 0 to 10 degrees.  The Veteran was noted to have mild genu recurvatum to 10 degrees.  There were no additional limitations on range of motion testing.  Lachman's test was 1+ positive.  Anterior Drawer sign was also 1-2+ positive.  He had medial collateral ligament tenderness.  McMurray's was positive.  There was joint line tenderness on the medial side.  Grind test was negative.  Genu varum and genu valgus were negative.  The examiner stated that the knee was mildly unstable.  The diagnosis was traumatic arthritis of the right knee with instability; status post meniscal and anterior cruciate ligament repair.  He further reported that there was no additional discomfort with range of motion testing, except as noted.

An August 2008 outpatient treatment record shows a complaint of right knee pain with small pre-patellar effusion and limited range of motion.  The range of motion of motion was from 0 to 100 degrees.  Treatment notes dated in November 2009 reveal that the Veteran sought urgent care for acute right knee pain that had been present four days and was attributed to playing with his children.  He stated that he had a brace that he 'sometimes' wore.  On inspection, there was mild puffy para-patellar effusion anterior-medially with mild tenderness.  Range of motion was full and without crepitus.  The clinical impression was stable right knee.

In an October 2009 statement, the Veteran reported swelling, locking, and severe, constant pain in his right knee.

The Veteran was afforded another VA examination in November 2011.  He reported his current symptoms included pain, instability, weakness, and swelling.  The pain was constant and worse with activity, especially ascending stairs and bending.  He reported a 'catching' sensation when extending the knee and other times a feeling of 'give-way.'  He reported constant use of a hinged brace to prevent falls, but was not wearing one at the examination.  He also reported constant swelling in the pre-patellar region and medially, that increases with activity.  He also stated that his flare-ups cause him to walk slower and have less strength on the right side.  On physical examination, flexion was possible to 110 degrees with pain beginning at 90 degrees.  Extension was possible to 0 degrees and there was no evidence of painful motion.  Upon repetitive motion, flexion was limited to 100 degrees.  No hyperextension was present.  No additional functional loss or functional impairment was noted with repetitive-use testing.  Palpation of the joint line and soft tissue caused tenderness.  Muscle strength testing was 4/5 for flexion and 5/5 for extension.  Anterior instability was 1+, posterior instability was normal; medial-lateral instability was 1+.  There was no evidence of recurrent patellar subluxation/dislocation.  The meniscus (semilunar) symptoms were frequent episodes of joint pain, effusion, and locking.  X-rays confirmed the presence of arthritis.  There was no x-ray evidence of patellar subluxation.  The Veteran reported that he was currently employed as a concrete finisher.  His knee disability did not preclude him from performing any of the aspects of his job but it did cause pain as he has to kneel and use the stairs for work.  The diagnosis was lateral meniscectomy with ACL insufficiency and traumatic arthritis; mild joint instability; and mild functional limitations.

As noted, the Veteran is in receipt of a 10 percent rating for mild instability under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, the next highest rating is 20 percent and requires moderate instability.  Id.  The Board finds that moderate instability has been shown.  In this respect, the Board has considered the Veteran's subjective report of instability, weakness, locking, a catching sensation when extending the knee, a give-way sensation, and his need to avoid stairs and prolonged walking or standing.  He also reports use of a right knee brace.  The objective findings also support a higher rating.  For instance, the Veteran was noted to walk with a right limp at the July 2008 VA examination.  Also, during that examination, the Lachman' test was 1+ positive and the Anterior Drawer sign was 1-2+ positive.  At the November 2011 VA examination anterior instability was 1+ and medial-lateral instability was 1+.  These findings are indicative of a moderate degree of instability and as such, a 20 percent rating is granted.

A rating in excess of 20 percent is not warranted as severe instability has not been shown.  In this regard, both the July 2008 and November 2011 VA examiners have diagnosed the Veteran with mild instability.  VA outpatient treatment records show only an occasional use of a knee brace, despite the Veteran's report of constant use of the brace to the VA examiners.  Moreover, he does not require any other assistive devices for ambulation, such as a cane or walker.  The treatment records do not show subjective reports or clinical treatment for any falls secondary to right knee instability and are otherwise negative for clinical findings of subluxation or give-way of the knee.  Such findings are not indicative of severe instability in the right knee.  The evidence reflects no more than moderate instability of the right knee and thus, no more than a 20 percent rating for instability is warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted, the Veteran is in receipt of a separate 10 percent rating for traumatic arthritis with pain and limitation of motion (flexion) under 38 C.F.R. § 4.71a, DCs 5010 and 5260 for the period prior to November 25, 2011.  The evidence does not support the assignment of a higher rating for the entire period prior to November 25, 2011, under these diagnostic codes.  The next highest rating under DC 5260 is 20 percent and would require that flexion be limited to 30 degrees or less.  Here, VA treatment notes show right knee flexion to 135 degrees in August 2007 and to 100 degrees in August 2008.  Flexion was possible to 95 degrees at the July 2008 VA examination, including after repetitive movement.  As flexion limited to 30 degrees has not been demonstrated on objective testing, including functional limitation, a 20 percent rating is not warranted for the entire period prior to November 25, 2011 under DCs 5010 and 5260, even with consideration of the DeLuca precepts.  

The Board has considered whether a separate rating may be assigned for limitation of extension, for the period prior to November 25, 2011, pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the right knee has been full to 0 degrees at every VA evaluation shown in the treatment records, including at the July 2008 VA examination, even though the motion may have been painful.  Thus, a separate, compensable rating for limitation of extension is not warranted for the entire period prior to November 25, 2011, even with consideration of the DeLuca precepts.  VAOPGCPREC 9-2004.

The Veteran is in receipt of a 20 percent rating effective from November 25, 2011, under 38 C.F.R. § 4.71a, DC 5260.  The evidence does not support the assignment of a higher rating under DC 5260, for the entire period after November 25, 2011.  The next highest rating under DC 5260 is 30 percent and would require that flexion be limited to 15 degrees or less.  Here, flexion was possible to 110 degrees at the November 2011 VA examination (with pain beginning at 90 degrees) and was possible to 100 degrees after repetitive movement.  

A separate, compensable rating for limitation of extension is also not warranted for this period, even with consideration of the DeLuca precepts, as extension was to 0 degrees at the November 25, 2001, VA examination.  VAOPGCPREC 9-2004.

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee traumatic arthritis disability for the periods prior to and after November 25, 2011.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and DC 5262 are not applicable.  The Veteran has credibly reported symptoms of pain, locking, and effusion into the right knee joint; however, DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage.  

Consideration of DC 5259 for symptomatic removal of semilunar cartilage is appropriate, however, as the record reflects a history of a lateral meniscectomy.  The Veteran's right knee is also considered "symptomatic" as he has chronic pain and reports functional limitation with prolonged standing or walking.  However, in this case the Board notes that a separate rating for symptomatic removal of semilunar cartilage is not appropriate.  The provisions of 38 C.F.R. 4.14 (2011) prohibit the evaluation of the same disability under various diagnoses, and provide that the evaluation of the same manifestations under different diagnoses is to be avoided.  Separate evaluations are, however, available when none of the manifestations of the disabilities at issue overlap.  Esteban v. Brown, 6 Vet. App. 259, 261-2 (1994).  While on its face, removal of the semilunar cartilage would not overlap with the already compensated traumatic arthritis, the symptomatology of these conditions does overlap.  Diagnostic Codes 5010 and 5260 contemplate limitation of motion.  See VAOPGCPREC 9-98.  The Veteran's pain is also contemplated under the evaluation for arthritis under DC 5010.  His instability is contemplated under DC 5257.  Because the symptomatology of the removal of semilunar cartilage overlaps with that of arthritis and instability, separate evaluations are prohibited under 38 C.F.R. § 4.14. 

In addition, a separate compensable evaluation for genu recurvatum is not warranted in this case.  To receive an evaluation for genu recurvatum, this disability must have been acquired through some form of trauma and there must be objective evidence of accompanied symptoms of weakness and insecurity on weight bearing.  38 C.F.R. § 4.71a, DC 5263.  The record shows the Veteran has 10 degrees of genu recurvatum in his right knee.  However, there is no evidence that indicates that the Veteran's current right knee genu recurvatum was acquired through some form of trauma.  The Board notes that on previous VA examinations conducted in February 1994 and September 2002, VA examiners reported that the Veteran had 10 degrees of genu recurvatum in both of his knees.  Further, there is no objective medical evidence that the right knee genu recurvatum manifests with weakness and insecurity on weight-bearing.  Accordingly, a separate rating for genu recurvatum is not warranted for any period of time during this appeal.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  The Board finds that the current ratings adequately portray the Veteran's functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the compensable ratings currently assigned.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability, which include pain, limited motion, and instability.  Thus, they are adequate to evaluate the disability and contemplate a significant knee disability and referral for consideration of the extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has been employed during the entire course of the appeal.  See the July 2008 and November 2011 VA examination reports.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for lateral meniscectomy of the right knee with anterior cruciate ligament instability is granted.

Prior to November 25, 2011, a disability rating in excess of 10 percent for traumatic arthritis of the right knee is denied.

From November 25, 2011, a disability rating in excess of 20 percent for traumatic arthritis of the right knee is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


